Citation Nr: 0334635	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-15 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for obesity.

2.  Entitlement to service connection for residuals of a left 
ankle fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

As part of the service connection claims on appeal in this 
case, the veteran has sought temporary 100 percent ratings, 
based on periods of convalescence after surgeries, for the 
disabilities at issue in this case.  These were claims for 
compensation ratings for conditions that were not service-
connected; thus they were not legally cognizable claims.  As 
the Board grants service connection for obesity in this case, 
the matter of a temporary 100 percent rating for obesity 
based on period of convalescence after corrective surgery is 
now a matter ripe for RO adjudication in the first instance.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran became obese during her six-year period of 
service and her current obesity is caused and made 
chronically worse by her service-connected depression.

2.  The veteran did not fracture her ankle during service, 
and her post-service fracture of the ankle was not 
proximately caused by her service-connected chondromalacia of 
the knees. 


CONCLUSIONS OF LAW

1.  Obesity was incurred in active service.  38 U.S.C.A. §§ 
1131, 5107 (West  2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  Residuals of a left ankle fracture were not incurred in 
or aggravated by active service, and are not proximately due 
or the result of a service-connected disease or injury.  38 
U.S.C.A. §§ 1131, 5107 (West  2002); 38 C.F.R. §§ 3.303, 
3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled. 

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for obesity.  
Therefore, no further development or consideration of the 
requirements of the VCAA is warranted with respect to this 
issue.

With respect to the issue for service connection for 
residuals of a left ankle fracture, first, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  The Board concludes that the discussions in the 
October 2001 rating decision, the June 2002 Statement of the 
Case, and letters sent to the veteran by the RO, adequately 
informed her of the information and evidence needed to 
substantiate her claim and complied with VA's notification 
requirements. 

The June 2002 Statement of the Case set forth the laws and 
regulations applicable to the veteran's claim for service 
connection for a left ankle fracture.  Further, a March 2002 
letter from the RO to the veteran informed her of the type of 
evidence that would substantiate her claim (e.g., an injury 
in military service or disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease; a current physical or mental disability; 
and a relationship between the current disability and an 
injury, disease or event in service); that she could obtain 
and submit private evidence in support of her claim; and that 
she could have the RO obtain VA and private evidence if she 
completed the appropriate medical releases for any private 
evidence she wanted the RO to obtain.  The veteran was 
informed in the October 2001 rating decision and the June 
2002 Statement of the Case that her claim was being denied 
because service medical records noted no left ankle fracture 
and post-service records indicated no relationship between 
her January 2001 ankle fracture and military service or a 
service-connected disability.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate her 
claim and the avenues through which she might obtain such 
evidence, and of the allocation of responsibilities between 
herself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by a March 2002 letter and asked her to identify all 
medical providers who treated her for her claimed 
disabilities.  The RO has obtained all identified evidence.

In this case, the Board was under no obligation to obtain a 
medical opinion as to whether the veteran's post-service 
fractured ankle or residuals thereof began during service or 
are related to any incident of service or service-connected 
disability.  As the record demonstrates, there is no 
competent evidence that the appellant's disability or 
symptoms are associated with her service.  Rather, the 
evidence shows only that the veteran fractured her left ankle 
due to a slip on a wet restaurant floor or on the ice, and 
that her service-connected knee disabilities are bilateral 
chondromalacia, with clinical findings of pain on examination 
but not of instability.  Therefore, a remand pursuant to the 
VCAA is not warranted.  Under the above circumstances, there 
is no duty to provide an examination or opinion with regard 
to either claim on appeal.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The Board acknowledges the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1), which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired.  Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  In this case, the veteran was notified in 
an August 2001 RO letter that she should submit evidence 
within 60 days of the date of the letter.  Similarly, in a 
March 2002 RO letter, the veteran was given a suggested time 
period of 30 days to submit evidence.  However, in both 
letters the veteran was informed that if the evidence wasn't 
received within one year of the letters, and she prevailed in 
her claims, VA could only pay from the date of receipt of the 
evidence - thus, she was made aware that she had 
significantly longer periods of time than 30 or 60 days to 
submit evidence to support her current claim.  Further, in 
November 2002, the Board informed the veteran by letter that 
she had an additional 90 days to submit evidence (assuming 
the Board did not render a decision during that time, which 
it did not).  Thus, the veteran had far in excess of the one 
year time limit initially set forth in the August 2001 RO 
letter.  To the extent the letters suggesting lesser time 
limits are defective, such defective notice has exerted no 
practical effect on the time period within which the veteran 
could submit evidence.  Accordingly, the Board finds the 
error in notice pertaining to the 30 and 60 day suggested 
time limits within which the veteran should submit evidence 
to be nonprejudicial error under the specific facts of this 
case.  See 38 U.S.C.A. 7261(b) (Court of Appeals for Veterans 
Claims shall take due account of the rule of prejudicial 
error).

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of her 
claims, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Background

The veteran contends that her obesity is caused or aggravated 
by her service-connected depression, and that she experienced 
a fractured ankle in January 2001 as a result of her service-
connected bilateral knee disability.

At her October 1977 pre-enlistment examination, the veteran 
indicated by checked box that she had no history of broken 
bones.  

In February 1978, the veteran injured her left knee.  The 
diagnosis was knee pain.  

In July 1978, the veteran was seen for trauma of the left 
patella after hitting it on a car door.  In August 1978, the 
veteran was treated for left knee pain and right leg and knee 
injuries after race walking.  August 1978 knee X-rays were 
completely negative.    She was again seen for the left knee 
in November 1978.  X-rays were negative.  She was diagnosed 
with tendonitis.  In February 1979, she was treated for 
bilateral chondromalacia.

Service medical records further show that in April 1981 the 
veteran sustained trauma to her left foot.  On examination, 
she had full range of motion of the toes with minimal pain.  
She was treated with tape.    A day later she experienced and 
was treated for a severe contusion of the right foot.

In February 1982, the veteran was treated for a fracture of 
the left 5th metatarsal.  She was placed in a short leg 
walking case for three to four weeks.  

At a February 1982 periodic examination, the examiner noted 
"broken bones, numerous, healed and resolved, questionable 
about documentation, NCNS."  (NCNS is generally interpreted 
as meaning no complications, no sequelae.)  Her left leg was 
noted to be in a short leg walking cast due to a fracture of 
the left 5th metatarsal.  She was also noted to have a 
symptomatic left knee, possibly due to chondromalacia, with 
treatment pending, NCNS.  

An April 1982 service medical record shows that the veteran 
continued to be treated for a fracture of the left 5th 
metatarsal.  The assessment was healing fracture of the foot.  

In March and April 1983, the veteran was seen for left knee 
pain.   The diagnosis in March 1983 was a contusion of the 
left knee and possible collateral ligament injury, mild.  She 
was to continue full duty.  

At her January 1984 service discharge examination, clinical 
evaluation of the lower extremities was normal.  By history, 
the veteran indicated she had "sprained and cracked both 
ankles several times."  More generally, she indicated by 
checked box that she had experienced broken bones.  

Apart from injuries to her lower extremities, service medical 
records show that the veteran became increasingly obese 
during service.  She entered service in January 1978.  As 
early as February 1979, she was treated for obesity.  In June 
1979, she weighed 187 pounds, and was noted to have 
experienced recent weight gain.  The diagnosis was exogenous 
obesity.  In January 1981, she weighed 202 pounds.  In 
February 1982, she weighed 215 pounds.  In March 1982 she 
signed a document acknowledging that she was overweight.  An 
April 1982, she attended a self-hypnosis class to attempt to 
lose weight.  January 1983 treatment records show that the 
veteran desired gastric bypass surgery for her obesity.  In 
February and March 1983, she attended a program for treatment 
of obesity and compulsive overeating.  March 1983 records 
appear to indicate that she elected not to have gastric 
stapling surgery.  A May 1983 treatment record indicates that 
veteran was treated for exogenous obesity (100 pounds 
overweight).  At her service discharge examination in January 
1984 she weighed 237 pounds, and was noted to have gained 100 
pounds over the past six years.  (She served from January 
1978 to January 1984, a period of six years.)

During a November 1997 VA examination, the veteran was found 
to have, among several other conditions, morbid obesity, 
symptomatic bilateral knee pain, and pain with cramps of the 
lower left leg by history but with a completely normal 
examination of the lower left leg.  Examination of her knees 
revealed a tender medial joint line bilaterally.  She had a 
negative McMurray drawer sign, a negative patellar 
ballottement, and no crepitus.  The diagnosis was bilateral 
knee pain, symptomatic.

At a February 1998 VA examination, the veteran was noted to 
have a dysthymic disorder.   She was noted to have had a baby 
during service.  By history taken by the VA examiner, after 
the birth of her child during service, she apparently became 
depressed, gained a lot of weight, and was seen by a 
psychiatrist.

In October 2000, a VA psychiatric examiner diagnosed the 
veteran as having a dysthymic disorder, which in his opinion 
began during the veteran's period of active service.  He 
further opined that this depression had an expressive 
component of obesity and overeating, which had plagued her 
physical health and her emotional self-esteem in the years 
since.        

In January 2001, the veteran underwent surgery for a left 
ankle fracture.  The report of hospitalization indicates that 
she slipped and fell on the ice and sustained a displaced 
left ankle bimalleolar fracture.  Prior to surgery, her left 
lower leg was remarkable for ecchymosis, swelling and 
deformity consistent with her ankle fracture.  She underwent 
an open reduction and internal fixation of the fracture.

In August 2001, the veteran underwent gastric bypass surgery 
for her chronic morbid obesity.  

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

With respect to the veteran's claim for service connection 
for residuals of a fracture of the left ankle, there is no 
evidence of a left ankle fracture during service.  The Board 
acknowledges the history given by the veteran at her January 
1984 service discharge examination that she sprained and 
cracked both ankles several times.  By contrast, service 
medical records show frequent treatment of the knees and 
treatment of a fracture of the 5th left metatarsal, 
reflecting that the veteran's left lower extremity received 
much attention during service.  Thus, the lack of any 
clinical findings with respect to the left ankle, to include 
at the clinical evaluation at discharge in January 1984, is 
probative evidence against the claim for service connection 
for residuals of a broken ankle, far outweighing the history 
of "sprained and cracked ankles" given at discharge from 
service.   Further, during a November 1997 VA examination, 
many years after service, examination of the left lower leg 
was completely normal, thus breaking any continuity of 
symptomatology between service and the veteran's subsequent 
fracture of the left ankle in January 2001.  See 38 C.F.R. 
§ 3.303.

The veteran's contention is that her January 2001 post-
service fracture of the left ankle is attributable to her 
knee giving way when she slipped on the water inside a 
restaurant while being seated.   She claims that this fall 
was due to her service-connected knee disabilities, and that 
the reason she slipped and fell and broke her ankle was that 
her knee gave out.  Accepting her contention that the January 
2001 left ankle fracture was attributable to slipping on 
water in a restaurant rather than ice outside, the Board 
notes that the veteran is service-connected for 
chondromalacia of the knees, not instability of the knees.  
The Board further notes that even by the veteran's account, 
it appears that the incident would not have happened but for 
the water on the restaurant floor; nor is there any 
indication that she was somehow subject to frequent falls due 
to her knees.  The medical evidence shows, for example, that 
examination of the left lower leg was normal in November 
1997, at which time her knees were also examined but with no 
complaints, findings, or diagnoses of instability of the 
knees, or complaints of recent or frequent falls.  In light 
of the foregoing, the Board finds that the evidence shows 
that the fall was not proximately due to service-connected 
chondromalacia of the knees, but rather was unrelated to her 
service-connected bilateral chondromalacia and was 
proximately due to slipping on water on the floor in a 
restaurant.   See 38 C.F.R. § 3.310(a).  

As the preponderance of the evidence is against the claim for 
service connection for residuals of a fracture of the left 
ankle, the benefit of the doubt doctrine is not for 
application on this issue.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

With respect to the veteran's claim for service connection 
for obesity, the October 2000 VA psychiatric examiner's 
opinion supports her claim for service connection for obesity 
in two ways.  First, the examiner's opinion indicates that 
the veteran's obesity began during service.  This is 
corroborated by the service medical records insofar as they 
show that the veteran gained approximately 100 pounds during 
her six-year period of service and was diagnosed as being 
morbidly obese during service.  Thus, the evidence is 
sufficient to support direct service connection for obesity.  
Secondly, the examiner's opinion states that the veteran's 
obesity is a manifestation of her dysthymic disorder; thus, 
apart from the question of whether her obesity is found to be 
incurred in service, service connection is also warranted on 
the basis that her service-connected depression is a cause 
and aggravating factor with respect to her chronic obesity.  
Accordingly, the Board finds that service connection for 
obesity is warranted.  38 U.S.C.A. § 1131; 38 C.F.R. 3.303; 
3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).



ORDER

Entitlement to service connection for obesity is granted.

Entitlement to service connection for residuals of a broken 
ankle is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



